Case 1:18-cv-05066-NG-SJB Document 36 Filed 11/12/19 Page 1 of 2 PageID #: 165


                                                                    J. GREGORY LAHR

                                                                    Chrysler East Building
                                                                    666 Third Avenue, 20th floor
                                                                    New York, NY 10017
                                                                    Main (212) 451-2900
                                                                    Fax (212) 451-2999
                                                                    glahr@rc.com
                                                                    Direct (212) 451-2933

                                                                    Also admitted in Maryland
November 12, 2019

VIA ECF

Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Bow & Drape, Inc. v. Truly Commerce Inc. et al.
    Civil Action No. 18-cv-05066-NG-SJB
    Our File No.: 37656.0001

Dear Judge Bulsara:

We represent Plaintiff Bow & Drape, Inc. (“Bow & Drape”), and are writing respectfully with
respect to the status conference scheduled for Friday, November 15, 2019. We understand the
Court scheduled the conference because a stipulation of dismissal has not been filed following the
settlement between Bow & Drape and Defendant Truly Commerce Inc.

As background, Bow & Drape and Truly Commerce reached a settlement in principal at the
mediation on August 26, 2019, which was subject to a more formal settlement agreement and
release. (A settlement was not reached between Bow & Drape and Defendant Day to Day Imports.)

During the mediation, there was disagreement regarding what the two Defendants were tasked to
do on behalf of Bow & Drape. As such, on August 29, 2019, Bow & Drape served document
requests on both Defendants in an effort to obtain documents relating to Defendants’ services to
Bow & Drape. Day to Day recently served written responses to the document requests, and
claimed that it has no documents to produce.

Truly Commerce has taken the position that it is not obligated to respond to the document requests
because of the settlement. Bow & Drape is currently not taking a stance on the merits of that
position, but has requested that Truly Commerce’s counsel accept service of a subpoena (which
would attach the same document requests) so that Bow & Drape has certainty that the document
requests have been received by Truly Commerce for purposes of a motion to compel, if necessary.
Provided that Truly Commerce’s counsel accepts service of the subpoena, Bow & Drape is willing
to execute the stipulation of dismissal and Truly Commerce can be formally dismissed from the
action, while maintaining an obligation to respond to the subpoena as a non-party. Counsel for
Bow & Drape and Truly Commerce have met and conferred on this issue and reached an impasse.
Case 1:18-cv-05066-NG-SJB Document 36 Filed 11/12/19 Page 2 of 2 PageID #: 166




Hon. Sanket J. Bulsara
November 12, 2019
Page 2

The parties will be prepared to discuss this situation in more detail at the status conference.

Thank you for your Honor’s consideration.

Respectfully,




J. Gregory Lahr

cc:    All Counsel (via ECF)
